Citation Nr: 9919375	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-33 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right patella fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This appeal arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
an increased evaluation for PTSD and for entitlement to TDIU, 
and granted an increased evaluation for his right knee 
condition from zero percent to 10 percent.


FINDINGS OF FACT

1.  The veteran's PTSD symptomatology is manifested by no 
more than mild social and industrial impairment with 
occasional nightmares, flashbacks, nervousness in the morning 
and evening, and occasional depression.

2.  The veteran's residuals of a fracture of the right 
patella is manifested by subjective complaints of "give 
way," and by clinical evidence of tenderness and decreased 
strength and reflexes; there is no medical evidence of more 
than mild instability or overall functional impairment.

3.  Service connection is in effect for PTSD, currently 
evaluated as 30 percent disabling, and for residuals of a 
fracture of the right patella, currently evaluated as 10 
percent disabling.

4.  The veteran is unemployed.

5.  The evidence does not establish that the veteran's 
service-connected disabilities have caused an exceptional or 
unusual disability as to render impractical the application 
of the regular rating schedule standards.

6.  The evidence does not establish that the veteran's 
service-connected disabilities are of such severity as to 
preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1998).

2.  The criteria for an increased evaluation for residuals of 
a fracture of the right patella, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1998).

3.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that additional medical evidence, in the form 
of September 1998 and January 1999 VA hospitalization 
reports, were associated with the claims file subsequent to 
the issuance of the last supplemental statement of the case.  
The reports, however, indicate the hospitalizations were for 
a heart condition and for alcohol detoxification; thus, they 
are not germane to the claims on appeal, and a remand for RO 
consideration is not warranted.  See 38 C.F.R. § 20.1304 
(1998).

A review of the claims file also reveals the veteran failed 
to appear for VA examinations in February 1997 (two 
examinations scheduled) and July 1998.  There is no 
indication in the file the veteran did not receive notice of 
these examinations.  [I]ndividuals applying for benefits have 
a responsibility to cooperate with the agency in the 
gathering of evidence necessary to establish allowance of 
benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 
(1991).  See also 38 C.F.R. § 3.158(a).  The Board notes that 
it is well established that the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Insofar as the veteran has not notified the VA 
of any address change, the Board is of the opinion that no 
further assistance in this regard is required on the part of 
the VA.  Also, in light of the veteran's failure to cooperate 
with the Board's efforts to assist him by scheduling VA 
examinations to determine the severity of his disability and 
his employability, his claims must be evaluated based on the 
evidence now of record.  See 38 C.F.R. § 3.655(b).

I.  Increased ratings

Initially, the Board finds the veteran's claims well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he is 
found to have presented claims which are not inherently 
implausible, inasmuch as a mere allegation that a service 
connected disability has increased in severity is sufficient 
to establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 623 (1992).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claims and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Post-traumatic stress disorder

VA treatment and hospitalization reports from December 1995 
through January 1999 have been considered.  The Board notes 
no hospitalizations for PTSD during this time, but three 
hospitalizations for alcohol detoxification, which was noted 
to be a longstanding problem.  These reports are also 
significant for the veteran's refusal to recognize his 
alcohol problem and his refusal to seek counseling or 
treatment from alcohol rehabilitation sources.

During a June 1996 hospitalization for acute alcohol 
intoxication, alcohol withdrawal syndrome, and continuous 
alcohol dependence, where an Axis I diagnosis significantly 
included a "history" of PTSD, the veteran reported no 
suicidal or homicidal ideations.  The report indicated that 
the veteran had recently failed to report for an appointment 
in the PTSD clinic.  The veteran did report occasional 
flashbacks, nightmares, and dreams of his Korean War 
experience.  A urine drug screen was positive for 
benzodiazepines, Butabarbital, and Diphenhydramine.  There is 
no mention in this report of any sleep problems or PTSD 
symptoms while hospitalized.

An August 1996 psychiatry treatment report indicates that the 
veteran had not been seen for more than one year.  At that 
time the veteran indicated that the drug buspirone was 
helping with his anxiety, and that the drug hydroxyzine was 
also helping with his PTSD symptoms.  He indicated that his 
life was worth living and denied any suicidal ideations.  The 
veteran reported that his daughter was living with him, and 
that he was not able to live alone with no one to talk to.  
Chloral hydrate was added to his medications.

A March 1997 VA alcohol detoxification hospitalization report 
indicates that the veteran reported severe anxiety when he 
tried to withdraw from alcohol on his own.  He again reported 
no suicidal or homicidal ideations.

A September 1997 VA PTSD treatment report indicates that the 
veteran reported his memory was not very good.  He complained 
of nervousness in the morning and evening, with occasional 
depression, but not every day.  He indicated that he drank 
alcohol for his joint pain.  The report indicated that the 
veteran was drinking "moonshine" when last seen there in 
July 1997.  The relevant assessments were PTSD, alcohol 
abuse, joint pain, and probable early dementia.  His 
buspirone was increased.

A May 1998 VA PTSD treatment report indicates that the 
veteran was seen in conjunction with his hospitalization in 
the domiciliary for prostate cancer treatments.  He reported 
that he had stopped his "nerve" medication because he 
"didn't see any difference."  He complained of "poor 
sleep" and being upset all the time.  He denied any problems 
in the domiciliary except sleep problems.  He was noted to be 
fairly well oriented and responded coherently to questions.  
He was motivated to resume hydroxyzine as a "sleeper," and 
this was ordered.

A May 1997 VA treatment report indicates that the veteran 
uses friends' pills, including Percocet.

Service connection for dementia with borderline mental 
deficiency, a dependent personality disorder, and a dysthymic 
disorder has previously been denied.
Mental disorders are rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Code 9201-9521.  PTSD is  rated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  As 
noted above, the veteran has been assigned a 30 percent 
rating for PTSD under § 4.130, Diagnostic Code (DC) 9411.  
Under that section, a 30 percent rating requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

As noted above, the medical evidence indicates that the 
veteran has no more than a very mild PTSD illness, with few, 
and mild, PTSD symptoms.  The Board again notes that the 
veteran failed to appear for two VA PTSD examinations, which 
would have provided findings relevant to the issue of the 
current severity of his PTSD disability.  The evidence cited 
above contains complaints of only occasional nightmares, 
flashbacks, nervousness in the morning and evening, 
depression, but not every day, and problems sleeping.  There 
is no finding in any report, however, which attributes any 
sleep or nervous problems with his PTSD.  In fact, as noted 
above, the veteran appears to attribute those problems to his 
multiple joint pain.  Applying the PTSD symptomatology noted 
above, standing alone, without the inclusion of alcohol abuse 
symptomatology or other symptomatology which has not been 
attributed to his PTSD, to the rating criteria, the Board 
finds the veteran's PTSD symptomatology does not exhibit the 
necessary flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships as to 
warrant a 50 percent evaluation under DC 9411 and the General 
Rating Formula.

Specifically, with respect to the effect of the veteran's 
psychiatric impairment on his ability to work, there is no 
medical evidence of record which indicates that the veteran's 
PTSD symptomatology, standing alone, interferes in any way 
with his employability.  Accordingly, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for PTSD.

As noted, the determination to deny the veteran's claim is 
based on the application of the pertinent provisions of VA's 
rating schedule.  Additionally, as noted above, the Board 
finds no indication that the veteran's PTSD is so unusual or 
exceptional that the regular schedular standards are 
inadequate to evaluate his disability.  In this regard, the 
Board notes that there has been no showing that veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization.  Indeed, as 
noted above, the record reveals no hospitalization whatsoever 
for his PTSD symptomatology, and treatment records indicate 
he has been seen only about once a year, on average, over the 
last several years.  In the absence of such factors as those 
noted above, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Residuals of a fracture of the right patella

The assigned evaluation for residuals of a fracture of the 
right patella was raised to 10 percent by the RO decision on 
appeal.
A November 1996 VA hospitalization report indicated that upon 
examination tenderness was found in the right knee, muscle 
strength was diminished, in comparison with the left, and 
reflexes were decreased.

A December 1996 VA treatment report indicates that the 
veteran reported pain in his right knee, but that upon 
examination no redness or swelling was noted in the right 
knee.

A May 1997 VA treatment report indicates that the veteran 
complained of difficulty with his gait due to "knee" giving 
way.  The report does not indicate which knee is being 
referenced.

A July 1997 VA hospitalization report indicates that upon 
examination no edema was found in the lower extremities.

A January 1998 VA treatment report indicates that the veteran 
reported pain in his right knee, which affected his sleep.

The RO has rated the veteran's current right knee disability 
under 38 C.F.R. § 4.71a, DC 5257.  Under that code, slight 
subluxation or lateral instability is rated 10 percent, 
whereas moderate and severe subluxation or lateral 
instability are rated 20 and 30 percent, respectively.  
Again, however, the Board notes the veteran failed to appear 
for a VA orthopedic examination, which would have provided 
findings relevant to the question of the current severity of 
his right knee disability.  The medical evidence reveals 
subjective complaints of pain and "give way," but reveals 
no objective findings indicative of subluxation or 
instability of the right knee, nor, for that matter, any 
findings, other than tenderness and decreased strength and 
reflexes, with which to rate the current severity of his 
disability.  There is no medical evidence of frequent locking 
of the knee (38 C.F.R. § 4.71a, DC 5258).  The Board finds 
that, in the absence of any current clinical evidence of 
instability or subluxation, the overall degree of impairment, 
within the meaning of DC 5257, is no more than slight.

There is medical evidence of pain on motion of the knee.  
38 C.F.R. § 4.45 provides that the factors of disability 
regarding joints reside in reduction of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to considerations of less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, since there are 
no objective medical findings, including range of motion 
studies, with which to properly evaluate the right knee, the 
Board is unable to determine any limitation of motion due to 
pain.

Accordingly, the Board finds the preponderance of the 
evidence is against an increased evaluation for residuals of 
a fracture of the right patella.

As noted, the determination to deny the veteran's claim is 
based on the application of the pertinent provisions of VA's 
rating schedule.  Additionally, as noted above, the Board 
finds no indication that the veteran's right knee disability 
is so unusual or exceptional that the regular schedular 
standards are inadequate to evaluate his disability.  In this 
regard, the Board notes that there has been no showing that 
veteran's right knee disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization.  Indeed, as noted above, the record 
reveals no hospitalization whatsoever for his right knee 
symptomatology, and treatment records arguably indicate he 
has not been seen specifically for right knee complaints over 
the last several years.  These reports indicate right knee 
complaints or findings were rendered in connection with 
hospitalizations for other disorders, or during routine 
physical examinations.  In the absence of such factors as 
those noted above, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



II.  A total disability rating based on individual 
unemployability due to service connected disabilities

Under 38 C.F.R. § 3.340(a), generally, a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  In determining 
entitlement to a total rating, neither non-service connected 
disabilities nor (advancing) age may be considered, see 38 
C.F.R. §§ 3.341(a), 4.19, but the veteran's employment 
history, education and vocational attainment, and other 
factors having a bearing on the issue are for consideration.  
See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the United States Department 
of Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Id.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.  If the veteran fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a), but the 
veteran is unemployable by reason of service-connected 
disabilities, the rating board should submit the case to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b); 38 C.F.R. 
§ 3.321(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals, has held that where the veteran submits a well-
grounded claim for a TDIU rating, as he has done here, the 
BVA may not reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See 38 C.F.R. § 4.16(a); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994); Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991); Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991); cf. Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (Board may not rely on its own 
unsubstantiated medical opinions).

Moreover, "[s]ubstantially gainful employment is 'that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.'"  See Beaty, 
Moore, supra (quoting VA Adjudication Procedure Manual M21-1, 
pt. VI, para. 50.55(8) [now para. 7.55b(7)]).  The Court has 
determined that substantially gainful employment suggests "a 
living wage".  See Beaty, supra; Ferraro, 1 Vet. App. at 332; 
see also Moore, supra; 38 C.F.R. § 4.16(a).

A review of the claims file reveals that service connection 
is in effect for PTSD, currently evaluated as 30 percent 
disabling; and residuals of a fracture of the right patella, 
currently evaluated as 10 percent disabling.  Thus, the 
assigned evaluations for the veteran's service-connected 
disorders do no meet the criteria of § 4.16(a).

As noted in the previous sections, the veteran's disabilities 
have been determined to warrant 30 and 10 percent 
evaluations, respectively.  Thus, a total 100 percent 
evaluation under § 3.321(b)(1) has not been found to be 
warranted.
The Board finds that the preponderance of the evidence is 
against the claim that all forms of substantially gainful 
employment are precluded by the veteran's service- connected 
disabilities.  In that regard, the Board again notes the 
veteran failed to appear for VA examinations to determine his 
employability.  It is also pertinent to note that the medical 
evidence shows that the veteran has several significant non-
service-connected disabilities, including arteriosclerotic 
heart disease, peripheral vascular disease with a history of 
an aroto-femoral bypass graft, prostate cancer, and 
alcoholism.  In any event there is no medical opinion to 
support the veteran's claim that he is unemployable due 
solely to his service-connected disorders.  The available 
evidence simply does not show that mild PTSD symptomatology 
and a mild right knee disorder precludes the veteran from 
securing or following a substantially gainful occupation.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability due to service connected 
disabilities, and that claim is denied.

III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for post-traumatic stress disorder, 
currently evaluated as 30 percent disabling, is denied.

An increased evaluation for residuals of a right patella 
fracture, currently evaluated as 10 percent disabling, is 
denied.

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

